Exhibit 10.9

GLOBAL PAYMENTS INC.

STOCK-SETTLED RESTRICTED STOCK UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

(“Grantee”)

by Global Payments Inc. (the “Company”) of

restricted stock units convertible into shares of the Company’s common stock, no
par value per share (the “Units”), pursuant to and subject to the provisions of
the Global Payments Inc. Amended and Restated 2005 Incentive Plan (the “Plan”)
and to the terms and conditions set forth on the following pages (the “Terms and
Conditions”). By accepting this Award, Grantee shall be deemed to have agreed to
the terms and conditions set forth in this Certificate and the Plan.

Unless sooner vested in accordance with Section 2 of the Term and Conditions or
otherwise in the discretion of the Committee, the Units shall vest (become
payable) in accordance with the following schedule; provided that Grantee is
then still employed by the Company or any of its Affiliates:

 

Percentage of Shares   Vesting Date 25%   [Year 1] 25%   [Year 2] 25%   [Year 3]
25%   [Year 4]

IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.

 

GLOBAL PAYMENTS INC.    Grant Date:      Grant Number: By:        Accepted By
Grantee: Its:   Authorized Officer     



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Units. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of restricted stock units
indicated on the cover page hereof (the “Units”) which represent the right to
receive an equal number of shares of the Company’s no par value common stock
(“Stock”) on the terms set forth in this Certificate. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.

2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):

(a) as to the percentages of the Units specified on the cover page hereof, on
the respective Vesting Dates specified on the cover page hereof; provided
Grantee is then still employed by the Company or an Affiliate, or

(b) the termination of Grantee’s employment by reason of death or Disability or,
with the consent of the Committee, Grantee’s Retirement.

If Grantee’s employment terminates prior to a Vesting Date for any reason other
than as described in (b) above, Grantee shall forfeit all right, title and
interest in and to the unvested Units as of the date of such termination and the
unvested Units will be reconveyed to the Company without further consideration
or any act or action by Grantee.

3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in Section 2 above, the Units will be converted on the Vesting Date
to actual shares of Stock. Stock certificates evidencing the conversion of Units
into shares of Stock will be registered on the books of the Company in Grantee’s
name as of the Vesting Date and delivered to Grantee as soon as practical
thereafter.

4. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated or be made subject to any
lien, obligation, or liability of Grantee to any other party other than the
Company or an Affiliate. The Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.

5. Restrictions on Settlement of Units. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Units upon any securities exchange or similar self-regulatory organization or
under any foreign, federal, or local law or practice, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition to
the settlement of the Units, no payment shall be made hereunder unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

6. No Right of Continued Employment; No Rights to Compensation or Damages.
Nothing in the Plan or this Certificate or any document executed under either of
them shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Grantee’s employment without liability at any time, nor
confer upon Grantee any right to continue in the employ of the Company or any
Affiliate. By executing this Certificate, Grantee waives any and all rights to
compensation or damages for the termination of his office or employment, or
failure to provide sufficient notice of termination of his office or employment,
with the Company or any Affiliate for any reason whatsoever insofar as those
rights arise or may arise from the loss of Grantee’s benefits or rights upon
conversion of the Units in connection with such termination.

7. No Entitlement to Future Awards. The grant of the Units does not entitle
Grantee to the grant of any additional units or other awards under the Plan in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
units, and vesting provisions. The grant of the Units is an extraordinary item
of compensation outside the scope of any employment contract. As such, the Units
are not part of normal or expected compensation for purposes of calculating
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

8. Transfer of Data. By executing this certificate, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph. Grantee is not obliged to consent
to such collection, use, processing and



--------------------------------------------------------------------------------

transfer of personal data, but failure to provide the consent may affect
Grantee’s eligibility to receive awards under the Plan. The Company and its
Affiliates hold certain personal information about Grantee, including name, home
address and telephone number, date of birth, employee identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, and details of any rights or entitlements to shares of stock, for the
purpose of managing and administering the Plan (“Data”). The Company and its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
Plan, and the Company and any of its Affiliates may each further transfer Data
to any third parties assisting in the implementation, administration and
management of the Plan. These recipients may be located in the United States or
elsewhere throughout the world. Grantee authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Grantee’s behalf to a broker or other third party with whom Grantee may elect to
deposit any shares of stock acquired pursuant to the Plan. Grantee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, by withdrawing
his or her consent, Grantee will affect his or her ability to participate in the
Plan.

9. Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy all applicable taxes (including
Grantee’s income tax and employee national insurance obligations) required by
law to be withheld with respect to any taxable event arising as a result of the
vesting or settlement of the Units. The withholding requirement may be
satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or comptroller, by withholding from the
settlement of the stock units Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as such
officer establishes. The obligations of the Company under this Certificate will
be conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.

10. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if the Units had vested) on the date of such amendment or termination.

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. Without limiting the foregoing, the terms
and conditions of the Units are subject to adjustment as provided in Article 15
of the Plan. In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Certificate, the provisions of
the Plan shall be controlling and determinative.

12. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

13. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

14. Relationship to Other Benefits. The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.

15. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328, USA; Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.